Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 20 and 22 recites: “substantially perpendicular” and  “substantially orthogonal,” respectively.
It is not clear what is meant by: “substantially.”  
In order to expedite prosecution, each of claims 20 and 22 are construed as if the word “substantially” is deleted.
Claims 21 and 23-25 are rejected under 112 by virtue of their dependency from a rejected parent claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinyansky (US 6,420,778, “Sinyansky”).

Regarding claim 22, Sinyansky anticipates 22. An electronic system, comprising:
a board (Fig. 2, col. 5, line 13; the printed circuit board 100);
an electronic package attached to the board (Fig. 2, col. 2, line 21; the board 12 is attached to the printed circuit board 100), 
wherein the electronic package comprises:
a first high speed input output (HSIO) interface, wherein the first HSIO interface comprises first traces aligned along a first plane (Fig. 2, col. 2, lines 20-33; the conductors 16a and 18a are first traces aligned along a first plane in the X direction.  Examiner’s note: Sinyansky, col. 1, lines 37-41, describes that the one of the two conductors can be used as a grounding connector resulting in a single-ended transmission line.  In this case, the conductors 16b and 18b are construed as grounding connectors, resulting in the conductors 16a and 18a as single ended signaling interfaces.); 
and a second HSIO interface, wherein the second HSIO interface comprises second traces aligned along a second plane, wherein the second plane is substantially orthogonal to the first plane (Fig. 2, col. 2, lines 20-33; the conductors 14a and 14b are second traces aligned along a second plane the Y direction.  Examiner’s note: see the 112 rejection above regarding the term “substantially.”).

Regarding claim 23 Sinyansky anticipates 23. The electronic system of claim 22, wherein the first HSIO interface is a single ended signaling interface, and wherein the second HSIO interface is a differential signaling interface (Fig. 2, col. 2, lines 20-33; the conductors 16a and 18a are single ended signaling interfaces, and the conductors 14a and 14b are differential signaling interfaces).

Regarding claim 24, Sinyansky anticipates 24. The electronic system of claim 22, wherein the first HSIO interface is spaced away from a first ground plane by a first distance, and wherein the second HSIO interface is spaced away from a second ground plane by a second distance that is greater than the first distance (Figs. 2, 5, col. 2, lines 20-33, col. 5, lines 25-35; the conductors 16a and 18a are spaced away from the first or top ground plane 128 in Fig. 5 by a first distance, and wherein the conductor 14a is spaced away from the second or bottom ground plane 126 in Fig. 5 by a distance that is greater than the first distance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0230807, “Li”) in view of Bixler et al. (US 2008/0096424, “Bixler”).  

Regarding claim 1, Li discloses 1. An electronic package, comprising:
a package substrate, wherein the package substrate comprises alternating metal layers and dielectric layers (Figs. 1-3, [0002]; the circuit board 100 comprises alternating metal layers and dielectric layers); 
a first trace embedded in the package substrate, wherein the first trace has a first thickness that extends from a first metal layer to a second metal layer (Figs. 1-3, [0015]; the trace pair 302 includes a first trace 302 embedded in the circuit board 100, wherein the trace 302 has a first thickness that extends from metal layer 308 to metal layer 310.  Examiner’s note: the first thickness is construed as the height of the trace 302 in the Y direction of Fig. 3.).
Li does not disclose a first ground plane laterally adjacent to a first side of the first trace; and a second ground plane laterally adjacent to a second side of the first trace.
Bixler discloses a first ground plane laterally adjacent to a first side of the first trace (Figs. 3-5, [0034]; a first ground plane 14 is laterally adjacent to a first side of a first trace); 
and a second ground plane laterally adjacent to a second side of the first trace (Figs. 3-5, [0034]; a second  ground plane 14 is laterally adjacent to a second side of the first trace).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Li’s electronic package with Bixlar’s laterally adjacent ground planes in order to provide additional electromagnet shielding for the differential pairs to reduce crosstalk, as suggested by Bixlar at [0034].

Regarding claim 2, Li in view of Bixlar discloses the claimed invention as applied to claim 1, above.
Li does not disclose 2. The electronic package of claim 1, wherein the first ground plane and the second ground plane have a second thickness that is greater than a thickness of the first trace.
Bixlar discloses the first ground plane and the second ground plane have a second thickness that is greater than a thickness of the first trace (Figs. 3-5, [0034]; the first and second ground planes 14 have a thickness that is greater than a thickness of the traces 11).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Li’s electronic package, as modified by Bixlar, with Bixlar’s laterally adjacent ground planes in order to provide additional electromagnet shielding for the differential pairs to reduce crosstalk, as suggested by Bixlar at [0034].

Regarding claim 3, Li in view of Bixlar discloses the claimed invention as applied to claim 1, above.
Li discloses 3. The electronic package of claim 1, wherein the first trace has a width that is less than the first thickness (Figs. 1-3, [0015]; the first trace 302 has a width that is less than the first thickness. Examiner’s note: the first thickness is construed as the height of the trace 302 in the Y direction of Fig. 3, and the width is construed as the length of the trace 302 in the X direction of Fig. 3, and the width of the portion of the trace 302 at 311 is less than the thickness.).

Regarding claim 4, Li in view of Bixlar discloses the claimed invention as applied to claim 1, above.
Li discloses 4. The electronic package of claim 1, further comprising a second trace embedded in the package substrate (Figs. 1-3, [0015]; the trace pair 302 comprises first and second traces embedded in the circuit board 100).  
Li does not disclose the second trace is below the first trace and aligned with the first trace.
Bixlar discloses the second trace is below the first trace and aligned with the first trace (Figs. 3-5, [0034]; a second trace 11 is below and aligned with the first trace 11).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Li’s electronic package, as modified by Bixlar, with Bixlar’s laterally adjacent ground planes as applied to the trace arrangement in order to provide additional electromagnet shielding for the differential pairs to reduce crosstalk, as suggested by Bixlar at [0034].

Regarding claim 5, Li in view of Bixlar discloses the claimed invention as applied to claim 4, above.
Li discloses 5. The electronic package of claim 4, wherein the first trace and the second trace form a differential input/out (I/O) pair (Figs. 1-3, [0003], [0015]; the trace pair 302 form a differential pair for high-speed input/output (I/O) communications).

Regarding claim 6, Li in view of Bixlar discloses the claimed invention as applied to claim 1, above.
Li does not disclose 6. The electronic package of claim 1, wherein the first trace is closer to the first ground plane than to the second ground plane.
Bixlar discloses the first trace is closer to the first ground plane than to the second ground plane (Figs. 3-5, [0034]; the first trace 11, e.g., the trace 11 in the first quadrant of traces 11 of Fig. 3, is closer to the first ground plane 14 than to the second ground plane 14).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Li’s electronic package, as modified by Bixlar, with Bixlar’s laterally adjacent ground planes as applied to the trace arrangement in order to provide additional electromagnet shielding for the differential pairs to reduce crosstalk, as suggested by Bixlar at [0034].

Regarding claim 10, Li in view of Bixlar discloses the claimed invention as applied to claim 1, above.
Li discloses 10. The electronic package of claim 1, wherein the first trace comprises a first end and a second end opposite from the first end, and wherein the first end comprises a first width that is greater than a second width of the first trace between the first end and the second end (Figs. 1-3, [0015]; the first trace 302 comprises a first end at the top and a second end at the bottom, wherein the top end comprises a first width that is greater than a second width of the first trace 302 between the top and bottom ends).

Regarding claim 11, Li in view of Bixlar discloses the claimed invention as applied to claim 10, above.
Li discloses 11. The electronic package of claim 10, wherein the second end comprises a third width that is greater than the second width of the first trace between the first end and the second end (Figs. 1-3, [0015]; the width of the bottom end of the first trace 302, e.g, item 310, is greater than the width between the top and the bottom, e.g., at item 311 in Fig. 3 of Li).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bixler as applied to claim 1, above, in view of  Morgan (US 7,458,854, “Morgan”).  

Regarding claim 7, Li in view of Bixlar discloses the claimed invention as applied to claim 1, above.
Li does not disclose 7. The electronic package of claim 1, wherein a distance between the first trace and the first ground plane is equal to a distance between the first trace and the second ground plane.
The cited embodiment of Bixlar also does not disclose this limitation.  
Morgan discloses a distance between the first trace and the first ground plane is equal to a distance between the first trace and the second ground plane (Figs. 5-7, col. 6, lines 45-50; the ground plane conductors 310 and 312 are substantially equidistant from the signal conductors 302 and 304).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Li’s electronic package, as modified by Bixlar, with Morgan’s distance between the trace and the ground plane in order to maintain or control the impedance of the electrical path, as suggested by Morgan at col. 1, lines 64-65.

Regarding claim 8, Li in view of Bixlar and Morgan discloses the claimed invention as applied to claim 7, above.
Li discloses a thickness of one of the dielectric layers (Fig. 2, [0014; a thickness of one of the dielectric layers 212 is on the order of ten microns or less).
Li does not disclose 8. The electronic package of claim 7, wherein the distance between the first trace and the first ground plane is greater than a thickness of one of the dielectric layers.
Bixlar does not explicitly disclose that the distance between the first trace and the first ground plane is greater than the ten microns as disclosed by Li.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Li’s electronic package, as modified by Bixlar, with a distance of Bixlar’s trace to the ground plane to be greater than ten microns, as Fig. 3 clearly illustrates such distance. Such an arrangement provides additional electromagnet shielding for the differential pairs to reduce crosstalk, as suggested by Bixlar at [0034].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bixler as applied to claim 1, above, in view of Kwong et al. (US 6,608,258, “Kwong”).

Regarding claim 9, Li in view of Bixlar discloses the claimed invention as applied to claim 1, above.
Li does not disclose 9. The electronic package of claim 1, wherein the first ground plane is electrically coupled to the second ground plane by lateral ground planes, wherein the first ground plane, the second ground plane, and the lateral ground planes surround the first trace.
Kwong discloses the first ground plane is electrically coupled to the second ground plane by lateral ground planes, wherein the first ground plane, the second ground plane, and the lateral ground planes surround the first trace (Fig. 4A, col. 5, lines 60-63; plated copper shields 48 together with the ground plane 45 form a complete shield around the differential pair of signal lines).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Li’s electronic package, as modified by Bixlar, with Kwong’s ground planes completely surrounding the differential signal traces in order to maintain or control the impedance of the electrical path, as suggested by Kwong at col. 7, lines 45-52.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bixler as applied to claim 1, above, in view of Sikina et al. (US 2019/0269007, “Sikina”).

Regarding claim 12, Li in view of Bixlar discloses the claimed invention as applied to claim 1, above.
Li does not disclose 12. The electronic package of claim 1, wherein the first thickness extends from the first metal layer to a third metal layer, wherein the second metal layer is between the first metal layer and the third metal layer.
Sikina discloses the first thickness extends from the first metal layer to a third metal layer, wherein the second metal layer is between the first metal layer and the third metal layer (Figs. 5, 8A, 8B, 9A, 9B; signal traces 350 are mated such that the thickness of the trace extends from a first metal layer to a third metal layer with a second metal layer in between).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Li’s electronic package, as modified by Bixlar, with Sikina’s signal trace arrangement in order to form a Faraday electrical cage around the signal trace to address the problems of conductors which are lossy, fragile, and with limited suitability for various frequency ranges, as suggested by Sikina at [0002] and [0038].

Claims 13-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinyansky in view of Li and Kwong.

Regarding claim 13, Sinyansky discloses 13. An electronic package, comprising:
a package substrate, wherein the package substrate comprises alternating metal layers and dielectric layers (Fig. 2, col. 5, line 13; the printed circuit board 100 comprises alternating metal layers and dielectric layers);
a plurality of single ended signaling traces, wherein the plurality of single ended signaling traces comprise a first width and a first thickness, wherein the first width is greater than the first thickness (Fig. 2, col. 2, lines 20-33; the conductors 16a and 18a are single ended signaling traces, each comprising a width that is greater than the thickness.  Examiner’s note: Sinyansky, col. 1, lines 37-41, describes that the one of the two conductors can be used as a grounding connector resulting in a single-ended transmission line.  In this case, the conductors 16b and 18b are construed as grounding connectors, resulting in the conductors 16a and 18a as single ended signaling interfaces.);
a first ground plane over the plurality of single ended signaling traces (Figs. 2, 5, col. 2, lines 20-33, col. 5, lines 25-35; the first or top ground plane 128 in Fig. 5 is over the single ended signaling traces);
a second ground plane under the plurality of single ended signaling traces (Figs. 2, 5, col. 2, lines 20-33, col. 5, lines 25-35; the second or bottom ground plane 126 in Fig. 5 is under the single ended signaling traces);
a plurality of differential signaling traces, wherein the plurality of differential signaling traces comprise a second width and a second thickness (Fig. 2, col. 2, lines 20-33; the conductors 14a and 14b are differential signaling interfaces, comprising a second width and second thickness). 
Sinyansky does not disclose wherein the second width is less than the second thickness; a third ground plane laterally adjacent to the plurality of differential signaling traces; and a fourth ground plane laterally adjacent to the plurality of differential signaling traces.
Li discloses the second width is less than the second thickness (Figs. 1-3, [0015]; the first trace 302 has a width that is less than the first thickness).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sinyansky’s package with Li’s trace thickness configuration in order to provide for reduced conduction loss and improved signal integrity, as suggested by Li at Abstract.
Kwong discloses a third ground plane laterally adjacent to the plurality of differential signaling traces; and a fourth ground plane laterally adjacent to the plurality of differential signaling traces (Fig. 4A, col. 5, lines 60-63; plated copper shields 48 together with the ground plane 45 form a complete shield around the differential pair of signal lines).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sinyansky’s electronic package, as modified by Li, with Kwong’s ground planes completely surrounding the differential signal traces in order to maintain or control the impedance of the electrical path, as suggested by Kwong at col. 7, lines 45-52.

Regarding claim 14, Sinyansky in view of Li and Kwong discloses the claimed invention as applied to claim 13, above.
Sinyansky discloses 14. The electronic package of claim 13, wherein the plurality of single ended signaling traces are spaced away from the first ground plane by a first distance (Fig. 2, col. 2, lines 20-33; the conductors 16a and 18a are single ended signaling traces spaced away from the top ground plane 128).
Sinyansky does not disclose the plurality of differential signaling traces are spaced away from the third ground plane by a second distance, wherein the second distance is greater than the first distance.
Kwong discloses the plurality of differential signaling traces are spaced away from the third ground plane by a second distance, wherein the second distance is greater than the first distance (Fig. 4A, col. 5, lines 58-63; the signal conductors 46 are spaced away from the side ground plane by a distance which is greater than the distance from the signal conductors 46 to the top ground plane).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sinyansky’s electronic package, as modified by Li and Kwong, with Kwong’s ground plane configuration which completely surrounds the differential signal traces in order to maintain or control the impedance of the electrical path, as suggested by Kwong at col. 7, lines 45-52.

Regarding claim 15, Sinyansky in view of Li and Kwong discloses the claimed invention as applied to claim 14, above.
Sinyansky discloses 15. The electronic package of claim 14, wherein the first distance is equal to a distance between a first metal layer and a second metal layer of the alternating metal layers and dielectric layers (Fig. 2, col. 2, lines 20-33; the conductors 16a and 18a are spaced away from the top ground plane 128 by a distance which is equal to a distance between the alternating metal layers).

Regarding claim 18, Sinyansky in view of Li and Kwong discloses the claimed invention as applied to claim 13, above.
Sinyansky does not disclose 18. The electronic package of claim 13, wherein the thickness of the plurality of differential signaling traces is greater than a thickness of a metal layer of the alternating metal layers and dielectric layers.
Li discloses the thickness of the plurality of differential signaling traces is greater than a thickness of a metal layer of the alternating metal layers and dielectric layers (Figs. 1-3, [0015]; the thickness of the trace 302 is greater than a thickness of a metal layer of the alternating metal layers and dielectric layers).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sinyansky’s package, as modified by Li and Kwong, with Li’s trace thickness configuration in order to provide for reduced conduction loss and improved signal integrity, as suggested by Li at Abstract.

Regarding claim 19, Sinyansky in view of Li and Kwong discloses the claimed invention as applied to claim 13, above.
Sinyansky discloses 19. The electronic package of claim 13, wherein the plurality of differential signaling traces comprises:
a first differential signaling trace (Fig. 2, col. 2, lines 20-33; the conductor 14a is a first differential trace); 
and a second differential signaling trace, wherein the first differential signaling trace is above the second differential signaling trace and aligned with the second differential signaling trace (Fig. 2, col. 2, lines 20-33; the conductor 14b is a second differential trace, the conductor 14a is above and is aligned with the conductor 14b).

Regarding claim 20, Sinyansky in view of Li and Kwong discloses the claimed invention as applied to claim 13, above.
Sinyansky discloses 20. The electronic package of claim 13, wherein the plurality of single ended signaling traces are aligned along a first plane, and wherein the plurality of differential signaling traces are aligned along a second plane that is substantially perpendicular to the first plane (Fig. 2, col. 2, lines 20-33; the conductors 16a and 18a are aligned in the X direction, and the conductors 14a and 14b are aligned in the Y direction.  Examiner’s note: see the 112 rejection above regarding the term “substantially.”).

Regarding claim 21, Sinyansky in view of Li and Kwong discloses the claimed invention as applied to claim 20, above.
Sinyansky discloses 21. The electronic package of claim 20, wherein the first plane is parallel to the metal layers of the alternating metal layers and dielectric layers (Fig. 2, col. 2, lines 20-33; the first plane is aligned in the X direction which is parallel to the metal layers of the alternating metal layers and dielectric layers).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sinyansky in view of Li, Kwong and Yu et al. (US 2017/0256303, “Yu”).

Regarding claim 16, Sinyansky in view of Li and Kwong discloses the claimed invention as applied to claim 13, above.
Sinyansky does not disclose 16. The electronic package of claim 13, wherein the single ended signaling traces are single ended memory interfaces.
Yu discloses the single ended signaling traces are single ended memory interfaces (Fig. 4, [0043]; the memory interface 92a receives a write signal which is transmitted using single-ended lines).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sinyansky’s package, as modified by Li and Kwong, with Yu’s memory interface configuration in order to provide for an apparatus to modify a memory signal that transfers data across a read line to a memory controller, as suggested by Yu at Abstract.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sinyansky in view of Li, Kwong and Zhang et al. (US 2019/0208619, “Zhang”).

Regarding claim 17, Sinyansky in view of Li and Kwong discloses the claimed invention as applied to claim 13, above.
Sinyansky does not disclose 17. The electronic package of claim 13, wherein the differential signaling traces are serializer/deserializer (SERDES) interfaces or peripheral component interconnect express (PCIe) interfaces.
Zhang discloses the differential signaling traces are serializer/deserializer (SERDES) interfaces or peripheral component interconnect express (PCIe) interfaces (Fig. 1, [0030]; communication lines 124 are differential signaling traces for PCI-e interfaces).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sinyansky’s package, as modified by Li and Kwong, with Zhang’s PCI-e interface in order to provide for a structure for routing a differential serial data signal from the second device 130 to the first device 110r, as suggested by Zhang at [0030].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sinyansky as applied to claim 22, above, in view of Li.

Regarding claim 25, Sinyansky discloses the claimed invention as applied to claim 22, above.
Sinyansky does not disclose 25. The electronic system of claim 22, wherein the second traces have a width and a thickness, wherein a thickness direction is along the second plane, and wherein the thickness is greater than the width.
Li discloses the second traces have a width and a thickness, wherein a thickness direction is along the second plane, and wherein the thickness is greater than the width (Figs. 1-3, [0015]; the first trace 302 has a width that is less than the first thickness).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Sinyansky’s package with Li’s trace thickness configuration in order to provide for reduced conduction loss and improved signal integrity, as suggested by Li at Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847